DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on July 12th, 2022 have been entered.
The previously raised specification objections have been withdrawn in light of the amendment submitted by the Applicant on July 12th, 2022.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by the Applicant on July 12th, 2022.
The previously raised drawing objections have been withdrawn in light of the amendment submitted by the Applicant on July 12th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,6-8, and 11-15 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Henninger et al (US 20040244810 A1).
Regarding claim 1, Henninger discloses a hair styling appliance (title) comprising: a first arm (annotated Fig. 1 below) comprising a first gripping section (annotated Fig. 1 below) and a first treatment section (annotated Fig. 1 below), and a second arm (annotated Fig. 1 below) comprising a second gripping section (annotated Fig. 1 below) and a second treatment section (annotated Fig. 1 below), the first and second gripping sections being mounted to be articulated with respect to each other between an open configuration in which the first and second treatment sections are spaced apart from each other (Fig. 3) and a strand of hair is able to be introduced between the first and second treatment sections (The examiner notes that the hair of the user is placed between the two treatment surfaces), and a closed configuration (Fig. 1) in which the first and second treatment sections (annotated Fig. 1 below) are close to each other (Fig. 1) and are able to clamp a strand of hair (The examiner notes that the hair of the user is placed between the two treatment surfaces and able to clamp the hair of the user), the first treatment section (annotated Fig. 1 below) extending from the first gripping section (annotated Fig. 1 below) and the second treatment section (annotated Fig. 1 below)  extending from the second treatment section (annotated Fig. 1 below),
a reservoir (Fig. 2, 15) mounted on the first arm (33) and adapted to contain a fluid to be vaporized (Para. 0008) into steam, 
- a vaporization device (Fig. 2, 9) mounted on the first arm (annotated Fig. 1 below) and configured to produce the steam (Para. 0008), 
- and a fluid conveyor element (element 19 including wick 20) secured to the reservoir (15) (Fig. 2) and configured to convey the fluid contained in the reservoir towards the vaporization device (Para. 0041), wherein the reservoir (9) extends at least partially into the first gripping section (Fig. 2), and wherein the reservoir (15) is mounted such that the reservoir is moveable between a resting position in which the fluid conveyor element (element 19 including wick 20) is away from the vaporization device (Fig. 2 and para.0015-0016), and a vaporization position in which the fluid conveyor element (element 19 including wick 20) is close to the vaporization device (9) (Para. 0015-0016) and the vaporization device (9) is configured to vaporize the fluid conveyed by the fluid conveyor element (Para. 0006).

    PNG
    media_image1.png
    326
    921
    media_image1.png
    Greyscale
 
Regarding claim 2, Henninger discloses the claimed invention of claim 1. Henninger further discloses the first gripping section (annotated Fig. 1 above) at least partially delimits a housing in which the reservoir (15) is at least partially mounted (Fig.1 and 4).  
Regarding claim 3, Henninger discloses the claimed invention of claim 2. Henninger further discloses the first gripping section (annotated Fig. 1 above) comprises a covering portion configured (Fig. 4, 17) to at least partially cover the reservoir (15).
Regarding claim 6, Henninger discloses the claimed invention of claim 1. Henninger further discloses the reservoir (15) is removably positioned on the first arm (Fig. 4 and Para. 0024).
Regarding claim 7, Henninger discloses the claimed invention of claim 2. Henninger further discloses the first arm (annotated Fig. 1 above) further comprises a through opening (Fig. 5) leading to the housing (Fig. 5, inside the inner surface of element 33) and intended for the passage of the reservoir (15), and a closure element (17) mounted such that the closure element (17) is moveable on the first arm (annotated Fig. 1 above) (Fig. 6) between an open position in which the closure element (17) at least partially releases the through opening (Fig. 3) and permits the reservoir to be removed or mounted in the housing (Para. 0040), and a closed position (Fig. 4) in which the closure element (17) at least partially closes the through opening (Fig. 4) and prevents the reservoir (15) from being removed or mounted in the housing (Para. 0040).  
Regarding claim 8, Henninger discloses the claimed invention of claim 1. Henninger further discloses an actuating element (34) configured to move the reservoir (15) from the resting position to the vaporization position when the first and second gripping sections are moved from the open configuration to the closed configuration (Para. 0046 and claim 2).
Regarding claim 12, Henninger discloses the claimed invention of claim 1. Henninger further discloses at least one return element (27 & 29) configured to return the reservoir to the resting position. 
Regarding claim 11, Henninger discloses the claimed invention of claim 1. Henninger further discloses the reservoir (15) is elongated and comprises a first extremity portion situated on the vaporization device side (9) (Fig. 2) and a second extremity portion opposite the first extremity portion (Fig. 2), the actuating element (34) being configured to cooperate with the second extremity portion of the reservoir (15) (See claim 1).  
Regarding claim 13, Henninger discloses the claimed invention of claim 1. Henninger further discloses the fluid conveyor element is a wick (20).  
Regarding claim 14, Henninger discloses the claimed invention of claim 1. Henninger further discloses at least one of the first and second treatment sections (annotated Fig. 1 above) comprises a heating plate (Para. 0037). 
Regarding claim 15, Henninger discloses the claimed invention of claim 1. Henninger further discloses a steam diffusion device (Fig. 6, 320) 4817-6821-3127.v1FEREYRE et al. - 16/315,077Attorney Docket: 045105-0502591configured to diffuse the steam produced by the vaporization device towards the exterior of the hair styling appliance.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Henninger et al (US 20040244810 A1) in view of Heidi Simide (CN201911498U. Original and translated documents are attached). 
Regarding claim 4-5, Henninger discloses the claimed invention of claim 3. Henninger 
Does not disclose the covering portion is at least partially transparent; a visual indicator of the fluid level configured to allow viewing of the fluid level in the reservoir.
Simide teaches a hand-held hair care appliance that produces steam (Abstract) with transparent reservoir and a visual indicator of the fluid level (Fig. 3, slot 42 is transparent polymer) to allow the user to visually see the amount of liquid in the reservoir 42 ( See highlighted paragraph in page 4 of the translated document). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the covering portion of Henninger device with the transparent polymer material slot as taught by Simide to allow the user to visually see the amount of liquid in the reservoir 42. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henninger et al (US 20040244810 A1) in view of Fereyre et al (US 20120272993 A1).
Regarding claims 9-10, Henninger discloses the claimed invention of claim 1, and that the actuating element being a button (34) with a rotating compressing spring (29) configured to cooperate with the reservoir (15) (para. 0046). Henninger does not explicitly disclose the actuating element being a cam shaft configured to cooperate with the reservoir; wherein the actuating element is mounted such that the actuating element is pivotable around a pivoting axis, ; a biasing element configured to bias the actuating element towards an actuation position in which the actuating element is able to exert pushing force on the reservoir.
Fereyre teaches a hair straightening device (Fig.3) comprises a removable reservoir (Para. 0068, 22) with two pivoting arms (Fig. 3, 1 and 2) and a vaporization device of the cosmetic hair.  Fereyre teaches the actuation of the vaporization device can be actuated by various ways such as  a compression using button and a spring (Fig. 5), or using a rotating cam surface (Fig. 7, 62) in combination with spring (Fig. 7, 65) configured to cooperate with the reservoir; wherein the actuating element is mounted such that the actuating element is pivotable around a pivoting axis (Fig. 7, arrow F1 and + sign); a biasing element (Fig. 7, spring 65 ) configured to bias the actuating element towards an actuation position in which the actuating element is able to exert pushing force on the reservoir (Fig. 7) to transforms the opening/closing movements of the jaws into a rotation of cam 62 in the direction of arrow F1( Para. 0069), Jaw 1 then includes pressure organ 47 which presses on body 26 when jaws 1 and 2 are closed. The pressure applied by pressure organ 47 on flexible body 26 causes the product that it contains to be pushed to application mechanism 21 (para. 0065). Fereyre teaches these actuating elements to be equivalent structure known in the art. Therefore, it would have been obvious to one having ordinary skills in the art before the effective filling date to substitute the actuating element of Henninger with the actuating element with cam shaft and spring as taught by Fereyre to transforms the opening/closing movements of the jaws into a rotation of cam 62 in the direction of arrow F1, Jaw 1 then includes pressure organ 47 which presses on body 26 when jaws 1 and 2 are closed. The pressure applied by pressure organ 47 on flexible body 26 causes the product that it contains to be pushed to application mechanism 21, and also since Fereyre shows that these are equivalent structures known in the art.
Furthermore, Henninger discloses the claimed invention except that the actuating element is a button with a spring instead of a cam shaft with spring. Fereyre teaches that both actuating elements are an equivalent structure known in the art. Therefore, because these two button actuating elements of “button with spring” and “cam shaft with spring” were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the button with rotating compressing spring loaded cam actuator for the cam shaft spring loaded actuating element.
Regarding claim 16, wherein the first gripping section and the second gripping section (annotated Fig. 1 above ) are mounted to be articulated with respect to each other by a pivoting link (para. 0036, rocker button 4). 
Response to Arguments
Applicant's arguments filed 07-12-2022 have been fully considered but they are not persuasive for the following reason:
Applicant’s remark and argument: The applicant alleges that features of the new amended claim 1 “ the first treatment section extend from the first gripping section and the second treatment section extends from the second griping section” is not disclosed by the reference of Henninger. 
In response, the examiner disagree with the applicant’s assertion. As shown by the annotated Fig.1 below,  Henninger discloses such limitation.  

    PNG
    media_image1.png
    326
    921
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772